DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12-15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (EP 0 714 758 A2), in view of Obermiller et al. (US 5,431,384).
Regarding claim 10, Yoshida discloses a method of applying a sheet (W2) of material to a planar surface (W1) (Abstract; figs. 5-6), the method comprising the steps of: providing a cylinder roller (76) configured to selectively adhere (the roller circumference is larger than the sheet width as shown in fig. 5(e), there is an adhesion portion where the sheet is adhered, and a non-adhesion portion, where the sheet is not adhered, additionally, any portion of the cylinder that is not a suction hole, 82, is a non-adhesion portion and any portion which has a suction hole is an adhesion portion) the sheet to an outer surface of the cylinder roller, wherein the cylinder roller depends from a slider mechanism (77) configured to slidably engage a rail (75) (figs. 3-5; col. 5, lines 35-53); picking the sheet (W2) from a substrate (55) by rotating the cylinder roller relative to the substrate (figs. 5(a)-5(e): roller moves left and rotates counter-clockwise for pickup; cols. 6-7, lines 44-59 and 1-10; col. 7, lines 45-53); and placing the sheet on the planar surface by rotating the cylinder roller relative to the planar surface (figs. 6(a)-6(e): roller rotates clockwise to deposit the sheet; col. 7, lines 23-53), wherein the outer surface of the cylinder roller is divided circumferentially into an adhesion portion (fig. 5(e): portion of the circumference of the roller upon which the sheet is adhered) and a non-adhesion portion (fig. 5(e): portion of circumference of roller upon which the sheet is not adhered), the adhesion portion configured to adhere the sheet to the outer surface of the cylinder roller (fig. 5(e); col. 7, lines 7-10), and wherein the picking of the sheet includes the cylinder roller rotating in a first rotational direction (counter-clockwise) and the placing of the sheet includes the cylinder roller rotating in a second rotational direction (clockwise) opposite the first rotational direction (figs. 5(a)-6(e)), wherein rotating the cylinder roller is concurrent with translation of the cylinder roller and the slider mechanism along the rail (figs. 3-6(e); cols. 6-7, lines 44-59 and 1-10 and 23-53). Yoshida, however, does not explicitly disclose that initial contact between the sheet and the cylinder roller is in the non-adhesion portion.
Obermiller teaches that it is well known to perform a related method of picking up and moving a sheet of material (10) (Title; Abstract), including using a cylinder roller (34), wherein the outer surface of the cylinder roller is divided circumferentially into an adhesion portion (at distal end of 44) and a non-adhesion portion (the remaining circumferential region of 34), the adhesion portion configured to adhere the sheet to the outer surface of the cylinder roller (figs. 3-13; col. 4, lines 28-49), and wherein initial contact between the sheet and the cylinder roller is in the non-adhesion portion (figs. 3-4: the cylinder, 34, contacts sheet, 10, in the non-adhesion portion and then rolls leftward to meet the adhesion portion, 44, with the sheet; col. 5, lines 5-17).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Yoshida to incorporate the initial contact between the sheet and the cylinder rolling being in the non-adhesion portion of Obermiller. The initial contact of Obermiller would have been routine to perform because it would have predictably aided in alignment between the cylinder and the sheet. Further, not adhering the cylinder to the very edge of the sheet would have been known to allow for easy removal of the sheet for subsequent placement. Moreover, it is not apparent that any special steps were required or that any surprising results were the outcome of combining the old method of Yoshida with the known step of initial contact being non-adhesive, from Obermiller.
Regarding claim 12, Yoshida in view of Obermiller teaches the method of claim 10 as detailed above, and Yoshida further discloses that a position of the non-adhesion portion is maintained relative to an axis of rotation of the cylinder roller during the rotating of the cylinder roller relative to either of the substrate or the planar surface (the cited non-adhesion portion is an integral part of the cylinder and is always maintained in relative position with respect to the axis of the cylinder: figs. 5-6).
Regarding claim 13, Yoshida in view of Obermiller teaches the method of claim 12 as detailed above, and Yoshida further discloses that a position of a structure (surface of cylinder at non-adhesion portion) corresponding to the non-adhesion portion is maintained relative to the axis of rotation of the cylinder roller during the rotating of the cylinder roller relative to either of the substrate or the planar surface (the cited non-adhesion portion is an integral part of the cylinder and is always maintained in relative position with respect to the axis of the cylinder: figs. 5-6).
Regarding claim 14, Yoshida in view of Obermiller teaches the method of claim 13 as detailed above, and Yoshida further discloses that the cylinder roller includes a plurality of suction openings (82) formed therein and an adhesion force is formed by a pressure differential across the suction openings, wherein the structure is configured to fluidly block the suction openings disposed along the non-adhesion portion (fig. 3; col. 6, lines 3-19).
Regarding claim 15, Yoshida in view of Obermiller teaches the method of claim 12 as detailed above, and Yoshida further discloses that a controller (solenoid switch valve: 83c) selectively generates (i.e. on or off: “air suction feed means 83 then operates, suck the sheet-like material from the hole portions 82” and “solenoid switch valve 83c effect the switching operation, [and] the air suction/feed means 83 operates and blast air form the hole portion 82”) an adhesion force along the adhesion portion (col. 6, lines 53-58; col. 7, lines 28-32).
Regarding claim 21, Yoshida discloses a method of applying a sheet (W2) of material to a planar surface (W1) (Abstract; figs. 5-6), the method comprising the steps of: providing a cylinder roller (76) configured to selectively adhere (the roller circumference is larger than the sheet width as shown in fig. 5(e), there is an adhesion portion where the sheet is adhered, and a non-adhesion portion, where the sheet is not adhered; additionally, any portion of the cylinder that is not a suction hole, 82, is a non-adhesion portion and any portion which has a suction hole is an adhesion portion) the sheet to an outer surface of the cylinder roller (figs. 3-5; col. 5, lines 35-53); picking the sheet (W2) from a substrate (55) by rotating the cylinder roller relative to the substrate (figs. 5(a)-5(e): roller moves left and rotates counter-clockwise for pickup; cols. 6-7, lines 44-59 and 1-10; col. 7, lines 45-53); and placing the sheet on the planar surface by rotating the cylinder roller relative to the planar surface (figs. 6(a)-6(e): roller rotates clockwise to deposit the sheet; col. 7, lines 23-53), wherein the outer surface of the cylinder roller is divided circumferentially into an adhesion portion (fig. 5(e): portion of the roller upon which the sheet is adhered) and a non-adhesion portion (fig. 5(e): portion of roller upon which the sheet is not adhered), the adhesion portion configured to directly adhere the sheet to the outer surface of the cylinder roller (fig. 5(e); col. 7, lines 7-10), and wherein the picking of the sheet includes the cylinder roller rotating in a first rotational direction (counter-clockwise) and the placing of the sheet includes the cylinder roller rotating in a second rotational direction (clockwise) opposite the first rotational direction (figs. 3-6(e); cols. 6-7, lines 44-59 and 1-10 and 23-53). Yoshida, however, does not explicitly disclose that initial contact between the sheet and the cylinder roller is in the non-adhesion portion.
Please refer to claim 10 regarding the pertinent teachings of Obermiller and the rationale for combination. They are identically applicable to claim 21, and are not repeated here to avoid an overly long Office Action or duplicative rejection.
Regarding claim 22, Yoshida in view of Obermiller teaches the method of claim 14 as detailed above, and Obermiller further teaches that it is well known that the initial contact between the sheet and the cylinder roll is adjacent (broad and relative term) a first boundary (any location between 44 and any other portion of the remaining circumference of 34) between the adhesion portion and the non-adhesion portion, wherein the first boundary is spaced circumferentially from a second boundary (any other location) between the adhesion portion and the non-adhesion portion, and wherein a space between the first boundary and the second boundary within the non-adhesion portion avoids an incidence wherein the adhesion force is undesirably applied to a portion of the sheet (figs. 3-13; col. 5, lines 5-17).
Note: this claim has not been interpreted to disclose new matter; however, it is not entirely clear what is intended by “adjacent a first boundary”, because “adjacent” is not used with respect to the placement or boundary anywhere in the original disclosure, and because the word is a broad hedging term, subjectively defined by the reader. Similarly, “boundary” is reasonably interpreted as a broad term, because one cannot possibly know what is or is not considered to qualify as a “boundary”.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida, in view of Obermiller, further in view of Fukasaka (US 2005/0128236 A1).
Regarding claim 16, Yoshida in view of Obermiller teaches all of the elements of the current invention as detailed above with respect to claim 15. The modified Yoshida, however, does not teach that the adhesion force is an electroadhesion.
Fukasaka teaches that it is well known to perform a related sheet transfer method, using a cylinder roller, wherein the sheet is adhered to the roller using an electroadhesion force (figs. 1-4 and 18; pars. 0140-0142).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Yoshida to incorporate the use of electroadhesive force from Fukasaka. As demonstrated in Fukasaka, it is well-known to make use of electrostatic charges for adhesion, and it is also well established that sheet materials are especially affected by such forces due to their low weight to surface area ratios, which is predictably advantageous. Further, there is no indication in the instant application that any special steps were devised or that any surprising results came from the use of electroadhesive force in a cylinder roller from Fukasaka, in the manner in which it was intended, in conjunction with the old method of Yoshida. The known advantages included more cost effective control of adhesive forces and timing and more precise alignment, thus decreasing manufacturing costs. These advantages would have been readily understood by PHOSITA at the time of filing.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Obermiller, further in view of Redden (US 5,775,871).
Regarding claim 17, Yoshida in view of Obermiller teaches all of the elements of the current invention as detailed above with respect to claim 12. Yoshida further discloses that a pressure portion (area within area of openings 82) of the outer surface of the cylinder roller corresponds to a portion of the outer surface arranged parallel to the substrate or the planar surface while applying pressure to the sheet during the rotating of the cylinder roller relative to the substrate or the planar surface (figs. 3 and 5(f)). The modified Yoshida, however, does not explicitly disclose that the pressure portion forms a first boundary between the adhesion portion and the non-adhesion portion.
Redden teaches that it is well known to perform a related sheet transfer method, using a cylinder roller (figs. 1-3 and 7; col. 2, lines 37-42; cols. 2-3, lines 60-67 and 1-5), wherein a pressure portion (face of each of 32a-32c) of the outer surface of the cylinder roller corresponds to a portion of the outer surface arranged parallel to the substrate or the planar surface while applying pressure (suction, i.e. vacuum pressure) to the sheet during the rotating of the cylinder roller relative to the substrate or the planar surface, wherein the pressure portion forms a first boundary between the adhesion portion and the non-adhesion portion (any one of the faces of 32a-32c are located between the apertures, i.e. adhesion portion, and the end plates 30a, 30b, and thus form a boundary therebetween: figs. 1-5).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Yoshida to incorporate the pressure portion forming a boundary between the adhesion portion and the non-adhesion portion of Redden. This limitation has no apparent bearing on any aspect of the actual steps of performing the method. There is no indication in fact that any steps, special or otherwise were devised in order to use the preferred shape configuration of the cylinder roller. PHOSITA would have realized that a cylinder roller with any number, configuration, or shapes of boundaries could be used in the prior art method of Yoshida, with reasonable expectation of success. Simply selecting the preferred form of the cylinder, without any need to modify the method of its use, would have been a routine matter at the time of filing.
Regarding claim 18, Yoshida in view of Obermiller, and further in view of Redden teaches the method of claim 17 as detailed above, and Redden further teaches that it is well known that a second boundary (any other of the faces of 32a-32c) between the non-adhesion portion and the adhesion portion is spaced circumferentially (three faces spaced equidistance around the circumference) from the first boundary with respect to the outer surface of the cylinder roller (figs. 1-5).
Please refer to the rationale for combination of references with respect to claim 17, as it is applicable to claim 18 as well. These apparent design choices of the preferred roller have not been shown to affect the method of the claims.
Regarding claim 19, Yoshida in view of Obermiller teaches all of the elements of the current invention as detailed above with respect to claim 10. Yoshida further discloses individually picking up and stacking a plurality of sheets (cols. 6-7, line 44-59 and 1-53). The modified Yoshida, however, does not appear to teach that the picking step includes picking a plurality of the sheets and the placing step includes placing the plurality of the sheets.
Redden teaches that it is well known to perform a related sheet transfer method, using a cylinder roller, as detailed above, wherein the picking step includes picking a plurality of the sheets and the placing step includes placing the plurality of the sheets (cols. 2-3, lines 50-67 and 1-43).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Yoshida to incorporate the picking up and placing of a plurality of sheets at once of Redden. Yoshida is intended to pick and place a plurality of sheets in a stack, as cited above. Redden simply serve to demonstrate that it would have been a routine matter to elect to transfer all of a stack of sheets at one time. This feature was a well-known expedient at the time of filing, and would have predictably decreased manufacturing time, and thus costs, and would aid in maintaining precise alignment of the stacked sheets, thus reducing chances for possible rework of misaligned sheets. Moreover, there is no indication that any special steps were devised to use this old technique with the prior art method of Yoshida, nor is there evidence that the obvious combination produced any surprising results. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references as they are currently being used in the instant rejection. Yoshida is not relied upon to disclose the newly added limitation regarding the initial contact of the cylinder with the sheet. That argued limitation is currently demonstrated as being taught by Obermiller, and rationale for combination of references has been provided above. Moreover, it is noted that there is no apparent criticality to this newly added limitation, as it is never explicitly recited in the original disclosure, which states that the roller can contact the sheet at a boundary between the adhesion and non-adhesion portions, but does not specify that the initial contact must occur in the non-adhesion portion. Nor do the drawing figures indicate that such a limitation was critical, if considered at all. The recent amendment does not appear to further define the crux of the inventive concept, instead it is seemingly directed to overcoming the prior art rejection. 
According to the  prior art rejections above, as well as the response herein, it is held that all currently presented claim limitations have been shown to be taught by the prior art, and all arguments on the merits have been answered.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. At least Yoshii (US 2007/0102120 A1) and Gutteling (US 3,025,052) appear to also teach the newly added limitations to the initial contact between the sheet and the cylinder roller being in the non-adhesion portion of the roller (Yoshii: figs. 1 and 5) (Gutteling: fig. 3). These references are of particular relevance as are the remaining cited prior art listings of the concurrently mailed PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729